DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/17/2018 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendments
2.	The preliminary amendments filed 12/17/2018 has been entered and made of record.

3.	This application has pending claim(s) 1-14 and 16-18.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a device for controlling vehicle steering, a vehicle-mounted controller and a vehicle.
Prior art was found for the claims as follows:

Re. Claim 1, Kasahara et al., [US Pub. No.: 2008/0156572 A1] discloses a method for controlling vehicle steering [Vehicle steering control |Abstract], wherein the method is applicable to a vehicle-mounted controller [vehicle steering control device |Fig.1], comprising: 

detection modules [turn signal detection sensor |0040], an image acquisition module [camera |0040], and a display module [displaying the camera feed on a dashboard mounted display| Abstract], 
Furthermore, Yellambalase discloses automatically activating a car's cross traffic camera system when turning a corner and displaying the camera feed on a dashboard mounted display, thereby enhancing cross traffic visibility and making the maneuver safer. The system can be configured to anticipate an upcoming turn based on use of the turn signal alone, or the turn signal in combination with vehicle speed. 

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “wherein the detection modules are provided at rubber hoses located between left and right vehicle doors and a vehicle body, and configured as a detection module for detecting whether an electrical signal is present in a rubber hose, wherein the rubber hose is energized when a turn signal lamp of the vehicle is activated, and the method comprises following steps:
receiving the electrical signal detected by the detection module;
determining a current turning direction of the vehicle, after receiving the electrical signal detected by the detection module;
controlling the image acquisition module to acquire an image for rear of the vehicle in the current turning direction, according to the current turning direction of the vehicle; 
and sending the image acquired by the image acquisition module to the display module, so as to display the image for the rear of the vehicle in the current turning direction for the driver to check.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 1-14 and 16-18 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488